ORDER

PER CURIAM.
AND NOW, this 18th day of November, 2003, a Rule having been entered by this Court on September 15, 2003, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Joseph Allen Jaffe to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Joseph Alen Jaffe is placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E., and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.